NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            TIMOTHY W., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, T.W. Appellees.

                              No. 1 CA-JV 18-0184
                               FILED 9-25-2018


            Appeal from the Superior Court in Mohave County
                         No. S8015JD201700072
           The Honorable Douglas Camacho, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Autumn Spritzer
Counsel for Appellee, Department of Child Safety
                         TIMOTHY W. v. DCS, T.W.
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Paul J. McMurdie and Judge Kent E. Cattani joined.


C A M P B E L L, Judge:

¶1            Timothy W. (“Father”) appeals from the termination of his
parental rights to his son, T.W. 1 He argues that the superior court erred by
concluding that termination was in the child’s best interests. Because
reasonable evidence supports the superior court’s findings, we affirm.

                              BACKGROUND

¶2           Father is the biological parent of the child, born in August
2010. The boy lived with his mother (“Mother”) in Utah until July 2017,
when Mother sent him to stay with his paternal grandmother
(“Grandmother”) in Arizona. There, the child disclosed to Grandmother
that he was being physically abused in Mother’s home.

¶3             After the boy’s disclosure, Grandmother reported the abuse
to the Department of Child Safety, which initiated an investigation. The boy
disclosed to a DCS investigator that he was afraid to return to Mother’s care
because Mother’s boyfriend had physically abused him. He also disclosed
that Mother knew of the abuse and sometimes participated or thanked her
boyfriend for disciplining him. The investigator then contacted Father, who
indicated that he was unable to care for his child because of his housing and
financial restraints. Father also told the investigator that he had a history of
substance abuse with methamphetamine and marijuana, and that he had
used both within the past month.

¶4            The superior court found the child dependent as to Father in
November 2017. DCS offered rehabilitative services to Father, including
drug testing, parenting classes, and supervised visits. Father did not
participate in any of the offered services.

¶5            At the request of DCS, the superior court changed the case
plan to severance and adoption and, in April 2018, the superior court held

1      Mother is not a party to this appeal.



                                       2
                        TIMOTHY W. v. DCS, T.W.
                          Decision of the Court

a contested termination hearing. At that time, although the boy had been
living with Grandmother, DCS temporarily placed him in foster care
because of allegations of inappropriate discipline by Grandmother.2 The
removal and new placement of the boy caused him to misbehave and
become very emotional. Because of the disruption in the child’s placement,
Father requested a continuance, which the superior court denied.3

¶6             At the termination hearing, DCS personnel testified to the
boy’s disclosure of the abuse inflicted on him while in Mother’s care, as well
as Father’s substance abuse and failure to participate in DCS services. A
case manager testified that Grandmother was willing to adopt her
grandson, and that DCS hoped to return the boy to her. The case manager
explained that the boy wanted to live with Grandmother but if adoption by
Grandmother was not possible based on the allegations against her, the boy
was a loving, funny, and sweet child who was otherwise adoptable. Finally,
the case manager testified that termination of Father’s parental rights was
in the child’s best interests because Father failed to participate in services
offered by DCS and had not addressed his substance abuse.

¶7            The superior court terminated the parental rights of both
parents. Specifically, the superior court terminated Father’s parental rights
under Arizona Revised Statutes (“A.R.S.”) § 8-533(B)(3), finding by clear
and convincing evidence that he was unable to discharge his parental
responsibilities due to a history of chronic drug abuse. The court also found
by a preponderance of the evidence that termination of Father’s parental
rights was in the boy’s best interests. The court reasoned that termination
would benefit the child by enabling adoption by Grandmother or an
alternative caregiver, which would provide permanency and stability.

                               DISCUSSION

¶8            To terminate parental rights under A.R.S. § 8-533(B), the
superior court must find that a statutory ground exists by clear and
convincing evidence. A.R.S. § 8-537(B). The court must also find by a
preponderance of the evidence that termination is in the child’s best
interests. A.R.S. § 8-533(B); Kent K. v. Bobby M., 210 Ariz. 279, 288, ¶¶ 41-42
(2005). Here, Father does not challenge the statutory ground for termination



2     At a July 2018 review hearing, DCS informed the superior court that
the boy is again placed with Grandmother and she is in the process of
adopting the child.
3     Father does not appeal this ruling.


                                      3
                         TIMOTHY W. v. DCS, T.W.
                           Decision of the Court

of his parental rights; he argues only that the superior court erred by finding
that termination was in the child’s best interests.

¶9             As the trier of fact in a termination proceeding, the superior
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts.” Ariz. Dep't of
Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004). We therefore view
the evidence and all reasonable inferences in the light most favorable to
affirming the superior court’s order, Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 282, ¶ 12 (App. 2002), and will reverse only if no reasonable
evidence supports its factual findings, Jennifer S. v. Dep’t of Child Safety, 240
Ariz. 282, 287, ¶ 16 (App. 2016). “We do not reweigh the evidence.” Jordan
C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009).

¶10            A determination that termination of parental rights is in a
child’s best interests must include a finding either that the child will benefit
from termination or that the child will be harmed by the continuation of the
relationship. Raymond F. v. Ariz. Dep’t. of Econ. Sec., 224 Ariz. 373, 379, ¶ 30
(App. 2010). Evidence that an adoptive placement is immediately available
or that a child is otherwise adoptable can provide a basis (improved
permanency and stability) for determining that the child will benefit from
termination. Id.

¶11           Here, Father argues termination was not in the boy’s best
interests because he was not in an adoptive placement at the time of the
hearing and had recently suffered emotional trauma upon being removed
from Grandmother’s home. But the court found that regardless of the
child’s current placement, another adoptive placement could be located.
This finding is supported by testimony from the DCS case manager that the
boy is adoptable. Thus, reasonable evidence supported the superior court’s
finding that termination was in the child’s best interests.




                                       4
                      TIMOTHY W. v. DCS, T.W.
                        Decision of the Court

                            CONCLUSION

¶12          For the foregoing reasons, we affirm the superior court’s
termination order.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      5